IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2009
                                     No. 09-20056
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

TOMMY ALEXANDER, SR.,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:89-CR-331-1




Before DAVIS, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*


       Tommy Alexander, Sr., federal prisoner # 07193-035, appeals the denial
of his motion under F ED. R. C RIM. P. 32 to correct the Presentence Report

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-20056

(“PSR”). Complaints regarding the contents of a PSR must be raised before im-
position of sentence; therefore, the district court did not have jurisdiction to con-
sider Alexander’s post-sentence motion. See United States v. Engs, 884 F.2d 894,
895-97 (5th Cir. 1989). The judgment is AFFIRMED on that alternative basis.
See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).




                                         2